ORDER APPROVING CONDITIONAL AGREEMENT IMPOSING A 40-DAY SUSPENSION
The Disciplinary Commission of the Supreme Court of Indiana and the Respondent herein, C. Keith Pettigrew, have tendered to this Court a “Statement of Circumstances and Conditional Agreement for Discipline,” which agreement more fully appears in words and figures as follows, to-wit:
(H. I.)
And this Court, being duly advised, now finds that on or about August 2, 1974, Respondent, a member, of the Bar of this State, was retained as attorney for one Larry E. Eads, Administrator of the estate of Jessie E. Eads. In October, 1975, Larry E. Eads, delivered to Respondent a check for the inheritance tax owed by the estate in 1974 and a final accounting of his administration. Respondent failed to perform the legal service necessary to close the estate until January, 1980, because of the loss or misplacement of the estate file, a matter of which Larry E. Eads was not advised. We find further that on January 24, 1979, Respondent was convicted of failure to file an Income Tax Return for 1974 in violation of 26 U.S.C., Section 7203 in the United States District Court for the Southern District of Indiana, Indianapolis Division.
The foregoing facts establish that Respondent neglected a legal matter entrusted to him, thereby violating Disciplinary Rule 6-101(A)(3); engaged in conduct involving dishonesty, deceit and misrepresentation in violation of Disciplinary Rule 1-102(A)(4); engaged in illegal conduct involving moral turpitude, thereby violating Disciplinary Rule 1-102(A)(3); and he engaged in conduct which is prejudicial to the administration of justice and conduct which adversely reflects on his fitness to practice law, in violation of Disciplinary Rule 1~102(A)(5) and (6) of the Code of Professional Responsibility.
We find also that Respondent has tendered to this Court the affidavit required by the provisions of Admission and Discipline Rule 23, Section 17(a). Accordingly, we find that the agreed discipline, a suspension for a period of forty (40) days, is appropriate in light of the facts of this case.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Conditional Agreement for Discipline tendered in this cause is now accepted and approved. In accordance with the provisions of such agreement, the Respondent, C. Keith Petti-grew, is to be suspended from practicing law as a member of the Bar of this State for a period of forty (40) days beginning March 9, 1981.
It is further ordered that the Clerk of this Court shall forward copies of this Order *822to the parties in this cause and to their attorneys of record.
Costs of this proceeding are assessed against Respondent.